

February 23, 2018
signedolbaerjoshupdat_image1.jpg [signedolbaerjoshupdat_image1.jpg]
Mr. Joshua Baer


Dear Josh,
We are happy to offer you the position of Chief Risk Officer with a date of hire
of February 5, 2018 ("Date of Hire"). You will be reporting hierarchically to
the Santander Consumer USA ("SC") Chief Executive Officer and functionally to
the SHUSA Chief Risk Officer. The compensation and benefit details for your
position are as follows:
Base Salary:
Your base salary will be $700,000.00 gross per year, and it will be paid over 26
equal bi-weekly pay periods per year.
Annual Incentive Compensation:
You will be eligible to participate in our annual incentive bonus program, with
the first bonus to be awarded for the 2018 performance year. The target amount
for your annual incentive bonus potential is $250,000.00. SC will pay any annual
incentive bonus in accordance with the Performance Management & Compensation
Policy, and the annual amount will be determined by SC based on your achievement
of individual objectives and on the performance of SC and its Affiliates. Any
future company provided annual deferral or long-term incentive program
participation will be carved out of your annual bonus target. Your position is
currently deemed "Identified Staff', requiring your annual incentive bonus to be
paid out in the manner prescribed by applicable regulations and company policy.
Currently, the annual incentive bonus will be paid as follows:
•
30% in cash paid immediately;

•
30% in immediately-vested Restricted Stock Units (RSUs);

•
20% in cash to be paid in equal payments on the first, second, and third
anniversary of the original bonus payment; and

•
20% in RSUs that vest ratably on the first, second and third anniversaries of
the initial bonus.

This bonus is contingent on the approval of the Santander Consumer USA Holdings,
lnc.'s Compensation Committee. The award will also be contingent on your
executing applicable award agreements, and such awards will be subject to the
terms of those agreements, including, without limitation, the restriction
against selling or transferring shares of common stock settled upon the vesting
of the RSUs until the one year anniversary of the vesting date.
Equity Buy-out:
In recognition of the equity you have forfeited due to your acceptance of
employment with Santander; we would like to provide you with the following bonus
payout opportunity.
•
First payment, the first payroll in February 2019, $45,000.00, less all
applicable federal, state and local taxes and other authorized payroll
withholdings.

•
Second payment, the first payroll in February 2020, $20,000.00, less all
applicable federal, state and local taxes and other authorized payroll
withholdings.

Each payment will be made through Santander's regularly scheduled payroll cycle.
Each payment will be made provided you are an active employee in good standing
at the time of each payment, which includes not having submitted your
resignation either verbally or in writing prior to the payment date.
These amounts are In addition to any annual bonus, if any, that you may be
eligible to receive. If you voluntarily terminate your employment for any reason
prior to the First Payment, you will become ineligible to receive the payment.
If you resign your employment within 12 months following the First Payment or if
Santander terminates your employment for Cause within 12 months following the
First Payment, you agree to repay all (100%) of the First Payment.
If you voluntarily terminate your employment for any reason following your
receipt of the First Payment but prior to your receipt of the Second Payment,
you will become ineligible to receive the Second Payment. If you resign your
employment within 12 months following the Second Payment or if Santander
terminates your employment for Cause within 12 months following the Second
Payment, you agree to repay all (100%) of the Second Payment.
Health and Welfare Benefits:
On your first day you will be eligible to participate in the benefit plan
offered to full-time employees which includes but not limited to medical,
dental, and vision insurance options, life insurance, short and long-term
disability, white-glove service, employee discounts and pre-tax monthly
transportation reimbursement.
401K:
You are eligible to enroll in our 401K your first day of employment; SC matches
100% up to 6% contributions.
Notice Provision and Garden Leave:
Given the strategic importance of the position you are being offered, you hereby
acknowledge and agree that SC, its client relationships and/or its business
opportunities would likely suffer irreparable harm were you to resign or
otherwise end your employment without providing sufficient notice to SC. To
avoid such harm, and in exchange for the pay and benefits SC extends to you
pursuant to this offer of employment, you agree to provide SC with ninety (90)
days prior written notice of your intent to end your employment with SC (the
"Notice Period"). During the Notice Period you will be paid your base salary
pursuant to SC's regular payroll practices and will be eligible to continue to
participate in the employee benefit plans in which you were enrolled prior to
submitting your resignation, with the exception that (i) you will not continue
to accrue paid time off during the notice period and (ii) you will not continue
to accrue any time or other interest under any bonus plans. You will be expected
to perform all duties and tasks assigned to you during the Notice Period,
including all assignments related to the transition of your duties and
responsibilities, and you will devote all of your working time, labor, skill and
energies to the business and affairs of SC.
You agree that during the Notice Period you will continue to owe SC a duty of
loyalty and you will remain bound by all fiduciary duties and obligations owed
to SC as an employee and executive, as well as abide by all prior
non-competition, non-disclosure and non-solicitation agreements you have entered
into with SC. As a condition of being hired, you agree by signing below not to
compete with SC, or to start employment with or an engagement with a competitor,
during the period of time you are employed by SC, including during the Notice
Period. You agree that during your employment, including the Notice Period, and
regardless of whether your title, position or responsibilities change at any
point, you will not directly or indirectly become employed or engaged by
(whether as an employee, consultant, proprietor, partner, director or otherwise)
another bank, financial institution, or any other competitor of SC.
Upon receipt of your resignation, SC may, in its sole discretion, waive the
Notice Period, in which case your employment will be terminated upon receipt of
written notice from SC, which SC can invoke at any time during the Notice
Period. Under such circumstances, SC will not be obliged to provide you with pay
in lieu of notice and, in turn, you will no longer be bound by the specific
non-competition restriction outlined in the prior paragraph. Alternatively, the
Company may, in its sole discretion, retain you as an employee during the Notice
Period and direct you not to report to work; in which case you will be placed on
"Garden Leave."
While on Garden Leave, you will remain bound by all fiduciary obligations owed
as an employee and executive, the non­competition restrictions set out in the
prior paragraphs, as well as any non-disclosure agreements and non-solicitation
agreements between you and SC. For purposes of clarity, while on Garden Leave
you will (1) remain an employee of SC; (2) continue to be paid your base salary;
and (3) continue to be eligible to participate in the same benefit plans in
which you were enrolled prior to submitting your resignation, with the exception
that (i) you will not continue to accrue paid time off during the Garden Leave
and (ii) you will not continue to accrue any time or other interest under any
bonus plans. During the Garden Leave, you must be reasonably available during
normal business hours to answer questions and provide advice to the Company.
You agree that because your services are personal and unique and because you
will have access to and will be acquainted with SC's confidential information
and/or its customer relationships, to the fullest extent permitted by law, this
Notice Provision will be enforceable by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
or remedies that SC may have for breach of this Notice Provision. If you violate
the non-competition restrictions contained in this offer, you shall continue to
be bound by those restrictions until a period of ninety (90) consecutive days
has expired without any violation of such provisions.
Your employment is subject to the covenants and agreements of Exhibit A, which
are hereby incorporated by reference as if fully set forth herein. In return for
your employment, the compensation described in this letter agreement, SC’s
providing you access to its Confidential Information (as defined In Exhibit A),
and other consideration, you agree to be bound by the terms, conditions, and
covenants of Exhibit A.
This offer is subject to the approval by the SC Board Compensation and Board
Risk Committees and confirmation of the Grupo Santander Nomination Committee,
and is valid for a period of five (5) business days. Until such time as the
Grupo Santander Nomination Committee confirms your appointment, you will
designated as the Interim Chief Risk Officer. SC considers all information
related to associate compensation to be private and confidential.
You will be required to provide the Company with ninety (90) days' advance
written notice of Termination of Service, provided that the Company shall have
the right, but not the obligation, to terminate your service immediately without
further consideration, or to require you to continue in service in a reduced
role as determined by the Company, upon receiving such advance written notice.
Your employment is subject to approval of the covenants and agreements of
Exhibit A, which are hereby incorporated by reference as if fully set forth
herein. In return for your employment, the compensation described in this letter
agreement, SC's providing you access to its Confidential Information (as defined
in Exhibit A), and other consideration, you agree to be bound by the terms,
conditions, and covenants of Exhibit A.
SC is an at-will employer, meaning that either the employee or SC may terminate
the employment relationship at any time at his or its sole discretion and
without cause. Neither this offer letter nor any other communication by a
representative of the management of SC other than in writing and signed by the
CEO can vary this policy or create a contract of permanent employee or
employment for a specified period of time.
Sincerely,




Lisa VanRoekel
Chief Human Resource Officer
Santander Consumer USA
Your signature below represents your acceptance of this offer and that you
understand and agree to the above conditions.
/s/- Joshua Baer
    
Joshua Baer
2/25/2018
    
Date












EXHIBIT A
Confidentiality and Restrictive Covenant Agreement


This Confidentiality and Restrictive Covenant Agreement ("Agreement") is entered
into between Santander Consumer USA Inc., Santander Consumer USA Holdings, Inc.
(collectively "Santander" or the "Company''), and Joshua Baer ("Employee"). In
exchange for the mutual promises and obligations in this Agreement, Santander
and Employee agree as follows:


1.
NO ALTERATION OF EMPLOYMENT RELATIONSHIP. Nothing in this Agreement is intended
to alter the nature of the relationship between Employee and the Company. The
terms and conditions of employment for employees that have executed separate,
specific employment agreements will continue to be governed by such agreements
except to the extent altered herein. Employment for employees that have not
signed separate, specific employment agreements remains "at will," and either
the employee or the Company may terminate the employee's employment at any time,
with or without notice, for any or no reason and with or without cause. Nothing
in this Agreement shall constitute a promise or contract of employment for any
particular duration, for any specified rate of pay, under any specified terms
and conditions, or for any specific job function.



2.
AGREEMENT TO PROVIDE CONFIDENTIAL INFORMATION. Santander agrees to furnish
Employee with Confidential Information related to Santander during Employee's
employment. Employee acknowledges that this Confidential Information is
furnished for the purpose of enabling Employee to access and provide service to
the Company and its customers. Employee acknowledges and agrees that the
Company's business is to a large extent based upon Confidential Information, and
that the Company's provision of this Confidential Information justifies the
restrictions provided for in this Agreement.



For purposes of this Agreement, the term "Confidential Information" shall mean
information that Santander owns or possesses, that Santander has developed, that
it uses or that is potentially useful in the business of the Company, and/or
that the Company treats as proprietary, private, or confidential. Confidential
Information includes, but is not limited to, (a) inventions, ideas, processes,
formulas, data, lists, programs, internal memos, other works of authorship,
know-how, improvements, discoveries, trade secrets, developments, designs, and
techniques relating to the business or proposed business of Santander; (b)
information regarding plans for research, development, new products and
services, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers, customer lists,
cost structures, customer needs/preferences, the identity of Santander's
automotive dealer partners, and the terms of the relationship between Santander
and the automotive dealerships; and (c) information regarding the skills and
capabilities of other employees, consultants, vendors, and contractors for
Santander that the Company desires to protect against disclosure or competitive
use.


3.
NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. Employee agrees not to, either
during or after Employee's employment, use or disclose such Confidential
Information for any reason other than in the performance of Employee's duties.



Employee's obligation not to disclose Confidential Information does not apply to
information that: (a) is or becomes generally available to the public other than
as a result of disclosure by Employee; or (b) Employee is legally required by
law, subpoena, or judicial/regulatory process, provided, however, that in the
event Employee is legally required to disclose such information, Employee agrees
to provide the Company with prompt notice thereof so that the Company may, in
the Company's sole discretion, seek an appropriate protective order.


4.
RESTRICTIVE COVENANTS. Employee acknowledges that: (a) during Employee's
employment with Santander, Employee will obtain Confidential Information; (b)
the Confidential Information has been developed and created by Santander at
substantial expense and the Confidential Information constitutes valuable
proprietary assets of the Company; (c) Santander will suffer substantial damage
which will be difficult to compute if Employee should solicit or interfere with
the Company's employees, clients, customers, vendors, or suppliers or should
divulge Confidential Information relating to the business of the Company; (d)
the provisions of this Agreement are reasonable and necessary for the protection
of Santander's business and the Confidential Information; (e) Santander would
not have provided Employee with Confidential Information unless Employee agreed
to be bound by the terms hereof; and (f) the provisions of this Agreement will
not preclude Employee from other gainful employment.



For these reasons, Employee agrees to the following restrictive covenants
designed to protect the Confidential Information:


(i)
Non-Solicitation: Employee shall not, during the Restricted Period, without the
prior written consent of Santander, directly or indirectly, on Employee's behalf
or on behalf of or in conjunction with others, as a contractor, agent,
shareholder, owner, partner, director, officer, principal, member, employee, or
in any other capacity or manner whatsoever, solicit business from, attempt to
transact business with, transact business with, or interfere with the Company's
relationship with any Customer or Prospective Customer, vendor, supplier, or
contractor of the Company. This restriction applies only to business that is a
Competitive Activity.



(ii)
Anti-Raiding: Employee shall not, during the Restricted Period, without the
prior written consent of the Company, directly or indirectly, on Employee's
behalf or on behalf of or in conjunction with others, as a contractor, agent,
shareholder, owner, partner, director, officer, principal, member, employee, or
in any other capacity or manner whatsoever, directly or indirectly solicit for
employment, employ, or otherwise engage as an employee, independent contractor,
or otherwise, any person who is, or within the 12-month period immediately
preceding the date of any such activity was, an employee or contractor engaged
by the Company.



The term "Restricted Period" means during Employee's employment with the Company
and for a period of twelve (12) months thereafter.


The term "Restricted Area" means the United States.


The term "Competing Activity" means any business activity that involves or is
related to providing vehicle finance and/or unsecured consumer lending products.


The term "Customer or Prospective Customer" means any client or customer of the
Company, or any person or entity with whom the Company has attempted to do
business, within the 24-month period prior to the end of Employee's employment.
This term is limited to those clients, customers, persons, or entities: (1) with
whom Employee had contact; or (2) about whom Employee received Confidential
Information.


5.
REMEDIES. Employee acknowledges and agrees that if Employee breaches any of the
provisions of this Agreement, the Company will suffer immediate and irreparable
harm for which monetary damages alone will not be a sufficient remedy, and that,
in addition to all other remedies that the Company may have, the Company shall
be entitled to seek injunctive relief, specific performance, and any other form
of equitable relief to remedy a breach or threatened breach of this Agreement
and to enforce the provisions of this Agreement. The existence of this right
shall not preclude or otherwise limit the applicability or exercise of any other
rights and remedies that the Company may have at law or in equity. Santander
shall further be entitled to attorneys' fees and costs associated with obtaining
any legal or equitable remedies.



If Employee violates the restrictive covenants of this Agreement and the Company
brings legal action for injunctive or other relief, then the Company will not be
deprived of the benefit of the full Restricted Period as a result of the time
involved in obtaining the relief. Accordingly, Employee agrees that the
Restricted Period will have duration of the Restricted Period, and the regularly
scheduled expiration date of such Restricted Period will be extended by the same
amount of time that Employee is determined to have violated such covenant.


It Is further agreed that such covenant will be regarded as divisible, and if
any part of such covenant is declared invalid, unenforceable, or void as to
time, area, or scope of activities, a court with appropriate jurisdiction shall
be authorized to rewrite, substitute, and enforce provisions which are valid;
and the validity and enforceability of this Agreement as modified will not be
affected.


6.
EXCLUSIVITY AND DUTY OF LOYALTY TO THE COMPANY'S INTEREST. Employee agrees that,
during Employee's employment with the Company, Employee shall:



(a)
Work for the best interest of the Company and make Employee's services available
only to the Company and not to Employee's own account or for any other person or
entity without the prior written consent of the Company;



(b)
Not engage in any activity which conflicts or interferes with the performance of
any of the duties and/or responsibilities assigned to Employee by the
Company;    



(c)
Promptly disclose to the Company, and not divert, any business opportunities or
prospective customers of which Employee becomes aware;



(d)
Promptly disclose any solicitation of any of the Company's current, former, or
prospective customers or employees by any competitor of the Company of which
Employee becomes aware;



(e)
Not act to antagonize or oppose the interests of the Company; and



(f)
Not take advantage of any opportunity that Employee's position may provide to
profit beyond the agreed compensation and benefits.



7.
OWNERSHIP OF WORK PRODUCT. Employee acknowledges that all discoveries, concepts,
ideas, inventions, innovations, improvements, developments, methods, processes,
programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any confidential
information) and all registrations or applications related thereto, all other
proprietary information, and all similar or related information (whether or not
patentable) that relate to Santander's actual or anticipated business, research
and development, or existing or future products or services and that are
conceived, developed, contributed to, made, or reduced to practice by Employee
(either solely or jointly with others) while engaged or employed by the Company
(including any of the foregoing that constitutes any proprietary information or
records) (“Work Product”) belong to the Company, and Employee hereby assigns,
and agrees to assign, all of the above Work Product to the Company. Any
copyrightable work prepared in whole or in part by Employee in the course of
Employee's work for any of the foregoing entities shall be deemed a "work made
for hire" under the copyright laws, and Santander shall own all rights therein.
To the extent that any such copyrightable work is not a "work made for hire,"
Employee hereby assigns and agrees to assign to Santander all right, title, and
interest, including without limitation, copyright in and to such copyrightable
work. Employee shall promptly disclose such Work Product and copyrightable work
to the Company and perform all actions reasonably requested by the Company
(whether during or after the term of Employee's employment with the Company) to
establish and confirm the Company's ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments).



8.
RETURN OF MATERIALS. Upon the termination of Employee's employment for any
reason or upon the Company's request at any time, Employee shall immediately
return to Santander all of the Company's property, including, but not limited
to, mobile phone, personal digital assistant (PDA), keys, pass cards, credit
cards, confidential or proprietary lists (including, but not limited to,
customer, supplier, licensor, and client lists), rolodexes, tapes, laptop
computer, software, computer files, marketing and sales materials, and any other
property, record, document, or piece of equipment belonging to the Company.
Employee will not (a) retain any copies of the Company's property, including any
copies existing in electronic form, which are in Employee's possession, custody,
or control or (b) destroy, delete, or alter any property of the Company,
including, but not limited to, any files stored electronically, without the
Company's prior written consent. The obligations contained in this paragraph
shall also apply to any property which belongs to a third party, including, but
not limited to, the Company's customers, licensors, or suppliers.



9.
EMPLOYEE REPRESENTATIONS. Employee represents and warrants that: (a) Employee
has full right, power, legal capacity and authority to enter into this
Agreement; (b) neither the execution and delivery of this Agreement nor the
performance of Employee's duties as an employee of the Company, will breach,
violate or (whether immediately or with the lapse of time or the giving of
notice or both) constitute an event of default under, or require any consent or
the giving of any notice under, any contract or instrument to which Employee is
a party or by which Employee may be bound; and (c) Employee has disclosed to the
Company all legal obligations, if any, owed to previous employers, and agrees
not to improperly use or disclose any confidential information or trade secrets
of any previous employers.



10.
MISCELLANEOUS.



(a)
Governing Law. This Agreement is made under and shall be construed according to
the laws of the State of Texas.



(b)
Construction. The parties understand and agree that, should any portion of any
clause or paragraph of this Agreement be deemed too broad to permit enforcement
to its fullest extent, or should any portion of any clause or paragraph of this
Agreement be deemed unreasonable, then said clause or paragraph shall be
reformed and enforced to the maximum extent permitted by law. In the event that
such portion of any clause or paragraph is deemed incapable of reform, the
offending language shall be severed, and the remaining terms and provisions of
this Agreement shall remain unaffected, valid, and enforceable for all purposes.





(c)
Waiver. The waiver by either party of the breach of any of the terms and
conditions of, or any right under this Agreement, shall not be deemed to
constitute the waiver of any similar right. No such waiver shall be binding or
effective unless expressed in writing and signed by the party giving such
waiver.



(d)
Entire Agreement. This Agreement constitutes the entire agreement between the
parties concerning the subject matter hereof. No oral statements or prior
written material not specifically incorporated herein shall be of any force and
effect, and no changes in or additions to this Agreement shall be recognized
unless incorporated herein by written amendment, such amendment to become
effective on the date stipulated therein. Employee acknowledges and represents
that in executing this Agreement, Employee did not rely, and has not relied, on
any communications, promises, statements, inducements, or representation(s),
oral or written, by the Company, except as expressly contained in this
Agreement. This Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors, heirs, legal representatives and
permitted assigns (if any).    





I, Joshua Baer, acknowledge that I have carefully read this entire Agreement and
understand the nature and extent of the obligations I am assuming hereunder.




        
/s/- Joshua Baer      2/25/2018
Joshua Baer                DATE














FOR SANTANDER








DATE




Name: Lisa VanRoekel


Title: Chief Human Resource Officer




1

